Citation Nr: 0324080	
Decision Date: 09/16/03    Archive Date: 09/23/03	

DOCKET NO.  02-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Propriety in the reduction of the rating for Hodgkin's 
disease from 100 percent to 0 percent, effective June 1, 
2001.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1966 to 
September 1970.  

By rating decision dated in March 1998, service connection 
for Hodgkin's disease was granted.  A 100 percent disability 
rating was assigned, effective January 28, 1998, the date of 
receipt of the veteran's claim.  An official examination was 
accorded the veteran in September 2000 and the Hodgkin's 
disease was diagnosed as apparently being in remission at 
that time.  By rating decision dated in October 2000, it was 
proposed that the 100 percent disability rating be reduced to 
0 percent.  By rating decision dated in February 2001, the 
evaluation for the Hodgkin's disease was decreased from 
100 percent to 0 percent, effective June 1, 2001.  The 
veteran has appealed from the reduction and the case is now 
before the Board of Veterans' Appeals (Board) for appellate 
review.  

Evidence of record reveals the veteran has raised the issue 
of his entitlement to service connection for pulmonary 
fibrosis secondary to medication he takes for his Hodgkin's 
disease.  This will be discussed at the end of the decision 
below.  


FINDINGS OF FACT

1.  A 100 percent rating for Hodgkin's disease was in effect 
from January 28, 1998.  

2.  In October 2000, the veteran was notified that the RO 
proposed to reduce the evaluation for Hodgkin's disease for 
100 to 0 percent, based on a September 2000 VA examination 
report indicating that the Hodgkin's disease was in 
remission.  

3.  In the February 2001 rating decision, the RO reduced the 
rating for the veteran's Hodgkin's disease from 100 to 
0 percent, effective June 1, 2001.  

4.  The evidence shows that there has been no recurrence of 
active Hodgkin's disease after the completion of therapy in 
November 1999.  


CONCLUSION OF LAW

The reduction of the rating for Hodgkin's disease from 
100 percent to 0 percent, effective June 1, 2001, was proper 
and supported by the evidence; restoration of the 100 percent 
rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.10, 
4.117, Diagnostic Code 7709 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107.  To implement the provisions of the law, VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision of the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, has been accomplished.  

The veteran was notified in October 2000 of the proposal to 
reduce the 100 percent evaluation for his Hodgkin's disease 
to 0 percent, and why the reduction was being proposed.  He 
was again informed as to why the reduction was taking place 
in the rating decision of February 2001.  The statement of 
the case issued in April 2002 informed him of the reasons why 
the disability evaluation was being reduced, and notified him 
of the applicable law and regulations, of what evidence was 
of record, and of what the evidence reflected.  The veteran 
was accorded examinations in 1999 and 2000 for evaluation of 
the status of his Hodgkin's disease.  Thus, no further 
assistance to him in that development of the claim is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  Where, as here, there 
has been substantial compliance with the VCAA and its 
implementing regulations, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  

Disability evaluations are determined for the application of 
the VA's Schedule for Rating Disabilities (rating schedule).  
This is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Percentage evaluations are determined by 
comparing the manifestations of a particular disorder with 
the requirements set forth in the rating schedule.  The 
percentage ratings contained in the rating schedule 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations, generally.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

As noted above, the instant appeal is a rating reduction case 
and not a rating increase case.  See e.g., Dofflemeyer v. 
Derwinski, 2 Vet. App. 277, 279-280 (1992); Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991).  The determination of 
whether restoration of a disability rating is warranted is to 
be based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

There is no question that a disability rating may be reduced; 
the regulations note that "over a period of many years, a 
veteran's disability claim may require ratings in accordance 
with changes in laws, medical knowledge and his or her 
physical or mental condition."  38 C.F.R. § 4.1.  However, 
the circumstances under which rating reductions may occur are 
limited by controlling regulations.  

Where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  The beneficiary must be 
notified of the contemplated action, furnished detailed 
reasons therefore, and be given 60 days to present additional 
evidence and 30 days to request a predetermination hearing 
for the purpose of showing his compensation should not be 
reduced.  Thereafter, if additional evidence is not received, 
a final rating will be promulgated and the award will be 
reduced, effective the last day of the month in which the 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(e)(i).  

In determining whether a reduction in rating is proper, 
several general requirements must be followed:  Initially, 
the disability must be viewed in relation to its history.  
Brown v. Brown, 5 Vet. App. 413, 420 (1993).  Reports of 
examination must be reconciled into a consistent picture so 
that the current rating accurately reflects the elements of 
disability present.  A rating reduction case requires 
ascertaining "whether the evidence reflects an actual change 
in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations."  
Brown, at 421.  When any change in evaluation is to be made, 
the rating agency should assure itself that there has been an 
actual change in the conditions, for better or worse, and not 
merely a difference in thoroughness of the examination or in 
use of descriptive terms.  38 C.F.R. § 4.13.  Each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  

For disabilities with ratings which have continued for long 
periods of time (i.e., five years or more), a reduction in 
evaluation requires, among other things, evidence of 
sustained material improvement under the ordinary conditions 
of life, as evidenced by "full and complete examinations;" 
reduction on the basis of a single examination is prohibited.  
38 C.F.R. § 3.344(a)(b).  For other disabilities which have 
not become so stabilized (that is, rating in effect for less 
than five years), a reduction is warranted based upon 
reexaminations disclosing improvement in disability.  
38 C.F.R. § 3.344(c).  In this case, the veteran's 
100 percent disability evaluation had only been in effect 
since January 1998.  Thus, the provisions of 38 C.F.R. 
§ 3.344(a) do not apply in this case and the evaluation could 
be reduced on one reexamination showing improvement in the 
disability.  38 C.F.R. § 3.344(c).  

Pursuant to VA's rating schedule, 38 C.F.R. § 4.117, the RO 
initially ascertained the severity of the veteran's Hodgkin's 
disease by application of the criteria set forth in 
Diagnostic Code 7709.  Under that code, with active disease 
or during a treatment phase, the rating shall be 100 percent.  
The note following provides:  A 100 percent rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of § 3.105(e) of this chapter.  If there has 
been no local recurrence or metastasis, rate on residuals.  
Diagnostic Code 7709, effective October 23, 1995.  

A review of the evidence of record discloses that service 
connection for Hodgkin's disease was granted by rating 
decision dated in March 1998.  A 100 percent rating was 
assigned, effective January 28, 1998.  Of record are 
communications dated in March and May 1999 from James W. 
Hampton, M.D.  In the earlier communication the physician 
indicated that the veteran was suffering from residual side 
effects of medication administered during his chemotherapy 
treatments.  The drug caused numbness, tingling, loss of 
sensation, and clumsiness of the hands and feet.  In the May 
1999 statement, the physician opined the veteran should be 
considered totally and permanently disabled as a result of 
his cancer and the side effects of therapy.  

At the time of examination by VA in August 1999, it was noted 
the veteran had had two rounds of chemotherapy with the MOPP 
Series.  He was expected to undergo another round in six 
months.  He had noted fatigue, joint pain, and swelling 
secondary to the chemotherapy.  It was noted he had undergone 
chemotherapy from July 1997 to May 1998.  He was staged at 
that point and then had a second round of chemotherapy from 
September to November 1998.  He had to stop secondary to 
shingles of the left chest.  He had not had any radiation.  

On current examination the veteran's height was recorded as 
68 inches.  His weight was listed as 158 pounds.  Laboratory 
testing done in June 1999 revealed findings which included 
13.4 hemoglobin (reference range 14-18) and hematocrit 39.2 
(reference range 42-52).  Clinical examination was 
essentially unremarkable.  The examination diagnoses 
included:  Hodgkin's disease, nodule sclerosing, presently 
under remission; and peripheral neuropathy secondary to 
chemotherapy for the Hodgkin's disease.  

By rating decision dated in February 2000, service connection 
for peripheral neuropathy of the right foot secondary to 
Hodgkin's disease was granted, as was service connection for 
peripheral neuropathy of the left foot.  10 percent 
disability ratings were assigned for each disorder, effective 
August 9, 1999.  

An authorized examination was accorded the veteran in 
September 2000.  It was reported the veteran had undergone 12 
chemotherapy treatments between December 1997 and May 1998.  
He had problems with his thyroid, and the right lobe of the 
thyroid was removed because of Hashimoto's disease.  He 
underwent four more chemotherapy treatments between September 
and November 1999.  Other lumps were found in the groin, 
breast, and neck, but these were apparently negative.  The 
veteran stated that he was considered in remission at the 
present time.  He referred to some weakness in the hands and 
feet secondary to his chemotherapy.  

Height was recorded as 5 feet 9 inches and his weight was 
listed as 161 pounds.  Blood pressure was low, with the 
notation that the veteran reported taking Cardura for urinary 
problems secondary to benign prostatic hypertrophy.  

Clinical examination was essentially unremarkable.  
Laboratory testing was interpreted as being within normal 
limits in all parameters, except for the platelet count being 
slightly diminished at 141,000, with a notation that normal 
was between 150,000 and 400,000.  Morphology monitors were 
acceptable.  

The veteran was given a diagnosis of Hodgkin's disease and 
the examiner stated that it was apparently in remission at 
the present time.  

Upon examining the regulations and the evidence, the Board 
finds that the reduction in the veteran's evaluation from 
100 percent was proper.  Initially, the Board notes that all 
notification requirements under 38 C.F.R. § 3.105(e) were 
met.  With regard to the medical evidence, the record reveals 
that the Hodgkin's disease is in remission.  The reduction 
was based on a review of the entire record which included two 
examinations accorded the veteran in August 1999 and 
September 2000.  These records revealed that the Hodgkin's 
disease was in remission except for peripheral neuropathy of 
each foot.  Service connection has been granted, however, and 
the veteran has been separately rated for peripheral 
neuropathy of each foot.  There is no showing of the presence 
of any other residuals which would warrant the assignment of 
a compensable disability rating.  At the time of the August 
1999 examination, the veteran referred to fatigue, joint 
pain, and swelling secondary to chemotherapy.  Laboratory 
testing at that time showed slightly reduced hematocrit and 
hemoglobin levels.  However, by the time of the September 
2000 examination, laboratory testing was described as within 
normal limits in all parameters, except for the platelet 
count being just slightly diminished.  With regard to the 
veteran's complaint regarding swelling, the September 2000 
examination showed no edema involving the extremities.  The 
1999 examination contained no reference to edema.  

Without any competent evidence of residuals from the 
Hodgkin's disease, there are no residuals to rate, and the 
only rating possible based on current symptoms is a 
noncompensable rating.  

The Board notes that the veteran has been determined to be 
entitled to disability benefits from the Social Security 
Administration primarily because of his Hodgkin's disease.  
The decision was made in August 2000 and it did not provide 
information relevant to the matter at hand, evidence 
reflecting the status of the Hodgkin's disease in 2000.  
Subsequent medical evidence associated with the claims folder 
refers to treatment and evaluation of lung disease, a disease 
for which service connection is not currently in effect.  

In sum, the veteran's Hodgkin's disease has shown an actual 
change constituting an improvement in the condition.  As a 
consequence, since the evidence has demonstrated improvement 
in the veteran's disability, and he no longer meets the 
criteria for a 100 percent rating under 38 C.F.R. § 4.117, 
Diagnostic Code 7709, the Board finds that a reduction was 
proper.  The reduction was based on two examinations, 
substantially separated in time, one being 1999 and the other 
in 2000, with each showing sustained improvement.  Therefore, 
the reduction to a noncompensable rating effective from 
June 1, 2001, was factually supported and procedurally 
proper.  Hence, restoration of the 100 percent rating is not 
warranted.  


ORDER

Entitlement to restoration of the 100 percent rating for 
Hodgkin's disease from June 1, 2001, is denied.  


					REMAND


A rating decision dated in September 2002 denied service 
connection for pulmonary fibrosis secondary to Hodgkin's 
disease.  The veteran was notified of the determination by 
communication dated that same month.  His accredited 
representative, in his April 2003 statement, expressed 
disagreement with the denial of service connection for 
pulmonary fibrosis.  A July 2003 statement from the veteran's 
wife refers to lung difficulties the veteran has been 
experiencing and she attributes them to the veteran's cancer 
and the treatment for it.  It does not appear that the RO has 
issued a statement of the case on this issue.  Under the 
holding of the United States of Appeals for Veterans Claims 
in Manlincon v. West, 12 Vet. App. 238 (1999), the Board must 
assume jurisdiction of this issue and remand the matter for 
further development.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

The RO should furnish the veteran and his representative with 
a statement of the case and provide them with an opportunity 
to submit a substantive appeal on the issue of entitlement to 
service connection for pulmonary fibrosis secondary to 
Hodgkin's disease.  They are to be reminded that to obtain 
appellate review of any matter not currently in appellate 
status, a timely appeal must be perfected.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to any 
final outcome in this matter.  The veteran need take no 
action unless otherwise notified.



                      
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

